Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 28, 2017

                                      No. 04-17-00760-CR

                                      Gregorio ROMERO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 3427-B
                          Honorable Bill R. Palmer, Judge Presiding


                                         ORDER

        The trial court imposed sentence in the underlying cause on June 9, 1998. Because
appellant did not file a timely motion for new trial, the notice of appeal was due to be filed July
9, 1998. TEX. R. APP. P. 21.4 (providing motion for new trial must be filed no later than thirty
days after trial court imposes sentence); 26.2(a)(1) (providing notice of appeal must be filed no
later than thirty days after the day sentence is imposed if defendant does not timely file a motion
for new trial).

       On August 4, 2017, appellant filed a motion for new trial. The trial court held a hearing
on the motion for new trial on October 24, 2017, and the trial court signed an order denying the
motion on November 13, 2017. On November 8, 2017, appellant filed a notice of appeal seeking
to appeal the trial court’s order denying his motion for new trial.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). “We generally have jurisdiction to
consider an appeal by a criminal defendant only from a judgment of conviction.” Williams v.
State, Nos. 02-17-00249-CR; 02-17-00250-CR & 02-17-00251-CR, 2017 WL 4819417, at *2
(Tex. App.—Fort Worth Oct. 26, 2017, no pet.) (mem. op.; not designated for publication). “No
Texas statute authorizes a direct appeal from the denial of a motion for new trial independently
of the appeal of an underlying conviction.” Id. In this appeal, appellant did not file a timely
notice of appeal seeking to appeal his conviction; instead, appellant seeks to appeal the trial
court’s order denying his untimely motion for new trial. It is therefore ORDERED that appellant
show cause in writing within two weeks from the date this order is signed why this appeal should
not be dismissed for lack of jurisdiction. See id.; see also Olivo, 918 S.W.2d at 525 n.8 (noting
“exclusive post-conviction remedy in final felony convictions in Texas courts is through a writ of
habeas corpus”).



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court